SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Pricing of Global Notes Rio de Janeiro, September 24,2012 – Petróleo Brasileiro S.A – Petrobras announces the pricing of 6.5-year and 11-year Global Notes denominated in Euros (€) and 17-year Global Notes denominated in Pounds Sterling (“£”) issued by its wholly-owned subsidiary Petrobras Global Finance B.V. (“PGF”) and unconditionally and irrevocably guaranteed by Petrobras in a SEC-registered offering. Closing is expected to occur on October 1, 2012. The terms of the 2019 Euro denominated Notes are as follows: · Issue: 3.25% PGF Global Notes due 2019 · Amount: EUR 1,300,000,000 · Coupon: 3.25% · Interest Payment Dates: April 1, each year, commencing on April 1, 2013 · Yield to Investors: 3.357% · Maturity: April 1, · Issue price: 99.398% The terms of the 2023 Euro denominated Notes are as follows: · Issue: 4.25% PGF Global Notes due 2023 · Amount: EUR · Coupon: 4.25% · Interest Payment Dates: October 2, each year, commencing on October 2, 2013 · Yield to Investors: 4.466% · Maturity: October 2 , 2023 · Issue price: 98.154% The terms of the 2029 Pounds Sterling denominated Notes are as follows: · Issue: 5.375% PGF Global Notes due 2029 · Amount: £ 450,000,000 · Coupon: 5.375% · Interest Payment Dates: October 1, each year, commencing on October 1, 2013 · Yield to Investors: 5.61% · Maturity: October 1, 2029 · Issue Price: 97.472% The proceedings will be used to fund Petrobras 2012-2016 Business Plan. Banco Santander, S.A., BB Securities Limited, Citigroup Global Markets Limited, Deutsche Bank AG, London Branch, HSBC Bank plc and J.P. Morgan Securities plc are the joint lead managers for the transaction and Mitsubishi UFJ Securities International plc and Standard Chartered Bank are the co-managers. This press release is neither an offer to sell nor a solicitation of an offer to buy the securities described herein, nor shall there be any sale of these securities in any jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. PGF and Petrobras have filed a registration statement, including a prospectus with the U.S. Securities and Exchange Comission (SEC). Before you invest, you should read the prospectus in that registration statement and other documents Petrobras and PGF have filed with the SEC for more complete information about the companies and the offering. You may access the documents by visiting EDGAR on the SEC Web site at http://www.sec.gov/. Alternatively, a copy of the prospectus and prospectus supplement may be obtained by contacting Banco Santander, S.A. collect at 44-20-7756-7202, BB Securities Ltd. collect at 44-20-7367-5800, Citigroup Global Markets Limited toll-free at 1-800-831-9146, Deutsche Bank AG, London Branch toll-free at 1-800-503-4611, HSBC Bank plc collect at 44-20-7991 8888 e J.P. Morgan Securities plc at 1-866-846-2874. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 24, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
